COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


WILDA SELLERS CLEAR
                                                                 MEMORANDUM OPINION*
v.     Record No. 0930-06-3                                          PER CURIAM
                                                                    AUGUST 22, 2006
PINEY FOREST HEALTHCARE CENTER AND
 HARTFORD CASUALTY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephen G. Bass; Carter Craig, on brief), for appellant.

                 (Richard D. Lucas; Lucas Law Firm, PLC, on brief), for appellees.


       Wilda Sellers Clear appeals a decision of the Workers’ Compensation Commission

finding that (1) she failed to prove a compensable cervical condition causally related to her

September 30, 2004 work injury; and (2) she was not entitled to medical benefits for treatment of

that condition or wage loss benefits commencing February 5, 2005. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Clear v. Piney Forest

Healthcare Center, VWC File No. 221-16-80 (Mar. 8, 2006). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.